IN THE SUPREME COURT OF THE STATE OF DELAWARE

LAMARE A. BRADLEY,                       §
                                         §
       Defendant Below,                  § No. 616, 2018
       Appellant,                        §
                                         § Court Below—Superior Court
       v.                                § of the State of Delaware
                                         §
STATE OF DELAWARE,                       § Cr. ID No. 0712028521 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: April 11, 2019
                          Decided:   May 16, 2019

Before STRINE, Chief Justice; SEITZ and TRAYNOR, Justices.

                                 ORDER

      After careful consideration of the appellant’s opening brief, the State’s motion

to affirm, and the record on appeal, we conclude that the judgment below should be

affirmed on the basis of and for the reasons assigned by the Superior Court’s order,

dated December 4, 2018, denying the appellant’s motion for correction of sentence.

      NOW, THEREFORE, IT IS ORDERED that the motion to affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.



                                       BY THE COURT:


                                       /s/ Gary F. Traynor
                                       Justice